EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel R. McClure on Jan 25, 2021.

The application has been amended as follows: 

Claim 5. (Currently Amended) 	The image detection method as claimed in claim 4, wherein in response to the pixel difference being greater than [[a]]the predetermined pixel value or in response to determining that the nose is covered according to the corresponding feature parameters, the position is determined to be the high-risk position.

Claim 12. (Currently Amended) The image detection device as claimed in claim 11, 
wherein the processor 


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-5 and 7-13 are indicated to be allowable as the closet prior art by Patil (Pat. No. US 10,447,972 B2) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “determining a frequency for obtaining the plurality of images of the user according to a result of determining whether the user's nose is covered.” as recited in claim 1 and in corresponding claim 11 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685